DETAILED ACTION
This office action is in response to the communication received on 09/14/2021 concerning application no. 15/753,988 filed on 02/21/2018.
Claims 47-58 and 93-106 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
Regarding the use of Kalafut, Applicant argues that Kalafut does not teach the determination of a plurality of different contrast material injection protocols for imaging of at least target organ or portion of the of the organ of a specific patient or the optimization of a radiation dose and/or image quality based on an inverse model. Rather, according to Applicant, Kalafut teaches personalized dosages of contrast by manipulating flux and injection and set scan duration based on parameters such as slice width, pitch, spatial resolution, region of interest, and heart rate. 
	Examiner respectfully disagrees. Examiner notes that while Kalafut is silent on the optimization based on an inverse model, Kalafut does teach the determination of different contrast protocols of at least on organ or portion of the organ of the patient. Paragraph 0128 teaches that the parameters of the protocols are tailored to each patient based on their conditions of the patient and the injection system. Paragraph 0112 teaches that a set of protocols are provided for the patient that are established over a period of time when the patient data is collected. Paragraph 0136 teaches that Fig. 18 is showing the scans that are taken based on a variety of different protocols for the left and right heart.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 47-58 and 93-95, drawn to a system that determines a model propagation of a multi-organ model based on a plurality of intra-organ components and patient models that contrast perfusion, determine a plurality of different contrast injection protocols for at least one target organ of a specific patient, and optimize radiation dosage and/or image quality based on an inverse model during imaging of the target portion.
Group II, claims 96-106, drawn to a system that determines a forward model of propagation, determine a radiation dose estimation based on a protocol, determine a backward model of propagation and optimize radiation dosage and/or image quality based on a backward model within at least one organ of the specific patient.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a processor and memory, a contrast material injection protocol for imaging a specific patient, and determine quality of imaging of target portions as function time based on an injection protocol and patient model, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kalafut et al. (PGPUB No. US 2010/0113887; Paragraph 0110 teaches the controller 200 has a processor 220 and a memory 230. Paragraph 0162 teaches that the .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0117 of the published specification recites “compartmental odel on IFpredict”. This should be amended to recite “compartmental model on IFpredict” to resolve the typographical error.
Appropriate correction is required.

Claim Interpretation
Examiner notes that the determination step in lines 8-9 of claim 47 is interpreted to be a determination of image quality for only target portions and not target organs. The line 5 established that the model of propagation can be for target organs or target portions but the image quality is done for the target portion.
Examiner notes that the determination step in lines 12-13 of claim 47 is interpreted to be a determination optimal dosage and/or image quality for only target portions and not target organs. The line 5 established that the model of propagation can be for target organs or target portions but the optimization is done for the target portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-58 and 93-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 47 is indefinite for the following reasons:
Lines 10-11, recite “determine a plurality of different contrast material injection protocols for imaging of at least one target organ or portion of the organ of the specific patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the contrast material injection protocol in line 3 is part of this plurality of protocols or is a 
For purposes of examination, the Office is considering the protocol in line 3 to be part of the plurality of protocols and the plurality to be different from one another.
Line 11, recites “portion of the organ of the specific patient”. This claim element is indefinite. It is unclear if the organ that is referred to is part of the multiple target organs or target portions in line 5 or is a separate and distinct organ that is considered in the multi-organ model established in line 4.
For purposes of examination, the Office is considering the organ to one of the multiple target organs established in line 5.

	Claim 50, lines 1-2, recite “the contrast material injection protocol”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art which contrast injection material protocol of the plurality of protocols is being referred to. The injection protocol could be the one used for the imaging the patient (Established in line 3 of claim 47), the one used for optimizing a radiation dosage and/or image quality of a target portion (Established in lines 12-13 of claim 47), or another protocol within the plurality of protocols (Established in line 10 of claim 47).
	For purposes of examination, the Office is considering the protocol to be the one used for imaging a specific patient.

Claim 58, lines 2-3, recite “the contrast material injection protocol”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art which contrast injection material protocol of the plurality of protocols is being referred to. The injection protocol could be the one used for the imaging the patient (Established in line 3 of claim 47), the one used for optimizing a radiation dosage 
	For purposes of examination, the Office is considering the protocol to be the one used for imaging a specific patient.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-53, 55, 58, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Bae et al. (US Patent No. 6,055,985).

Regarding claim 47, Kalafut teaches a system comprising:
at least one processor (Processor 220) and memory (Memory 230) configured to: 
provide a contrast material injection protocol for imaging of a target portion of a specific patient (Paragraph 0162 teaches that the system is able to personalize the dosage of the contrast by manipulating flux and injection duration. Scan duration can also be set based on parameters such as slice width, pitch, spatial resolution, region of interest, and heart rate. Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output);
determine a model of propagation of contrast material through a multi-organ model of the specific patient including multiple target organs or target portions (Fig. 7 shows that the compartment model includes the model of the structures of the heart and the pulmonary circulation. Paragraph 0125 teaches that the model observes the contrast migration through the heart and the pulmonary system), wherein the model of propagation of contrast material is based on a plurality intra-organ components of patient models that indicate contrast perfusion of a same type of organ or target portion (Paragraph 0186 teaches that a protocol adjustment subroutine of the system modifies the loaded protocol based upon a characterization of the propagation of a pharmaceutical through a cardiovascular system. It is further taught that the characterizations can be made through the use of one or more patient models that use the observation of the injection protocols with small-volume timing, identification or test bolus or injection. Paragraph 0111 teaches that the customization of the injections for the patients can be done based on a number of models that describe a time enhancement output for a given input or protocol. Paragraph 0112 teaches that the injection protocols are predetermined and compared to the scanned patient information. Fig. 7 shows the compartmental model has one compartment for the right heart compartment and the left heart compartment); and
determine quality of imaging of the target portion as a function of time based on the contrast material injection protocol and the patient model (Paragraph 0125 teaches that the time to peak contrast enhancement was measured. This is further shown in Fig. 8 where the contrast’s relationship to time is shown. The y-axis of the Fig. 8B is shown to be measurements in the Hounsfield units. This unit is well known in the x-ray art to be a measurement of radiodensity, which is an indication of opacity of a radio-wave or x-ray and a higher radiodensity allows for an improved contrast of the image. Paragraph 0207 teaches that the time to peak enhancement is determined. Paragraph 0208 teaches that the quality of diagnostic display is rated for each study and the contrast medium is evaluated based on the visibility of the anatomy and pathology diagnosis. Paragraph 0209 teaches that the rating can range from 1 to 5, where “1” means that the target is not visualized and “5” means that the target is excellently visualized and delineation is excellent)
determine a plurality of different contrast material injection protocols for imaging of at least one target organ or portion of the organ of the specific patient (Paragraph 0112 teaches that as the optimal sets of flow rates and volumes are not readily known, the set of injection protocols are predetermined and established based on patient data. These protocols are established for the type of procedure that is to be performed. Paragraph 0128 teaches that the protocol design is to develop injection protocols for each patient based on the region of interest, injection system constraints, and the hemodynamic state of the patient. Paragraph 0136 teaches that Fig. 18 is showing the scans that are taken based on a variety of different protocols for the left and right heart).
However, Kalafut is silent regarding a system,
determine, based on an inverse model, one of the contrast material injection protocols that optimizes radiation dose and/or image quality during imaging of the target portion.
In an analogous imaging field of endeavor, the use of contrast injection models, Bae teaches a system,
determine, based on an inverse model, one of the contrast material injection protocols that optimizes radiation dose and/or image quality during imaging of the target portion (Col. 6, lines 1-49, teaches that the model can solve the inverse problem and predict the input function for a given output contrast enhancement profile. The inverse problem is solved with the governing equations with a given desired contrast enhancement and set initial conditions. Such a solution generates a prolonged, uniform vascular contrast enhancement. The scanning is done after the subject has been injected with the contrast agent. Fig. 4 shows a simulated enhancement curve over time that has the measurements in Hounsfield units. This unit is well known in the x-ray art to be a measurement of radiodensity, which is an indication of opacity of a radio-wave or x-ray and a higher radiodensity allows for an improved contrast of the image. Appendix A teaches the governing equations used in the inverse model).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalafut with Bae’s teaching of the optimization of image quality based on an inverse model during imaging. This modified apparatus would allow the user to optimize the amount of enhancement and as a result, provide less rick of harmful side effects (Col. 2, lines 34-48 of Bae). Furthermore, the monitoring of the enhancement is able to consider the cardiac output amount as a factor and provide a better estimation of the enhancement (Col. 3, lines 14-45 of Bae).

Regarding claim 48, modified Kalafut teaches the system the claim 47, as discussed above. 
Kalafut further teaches a system, wherein the imaging is computed tomography (CT) imaging, magnetic resonance imaging (MRI) (Paragraph 0110 teaches that the imaging system can be a magnetic resonance imaging system or a computed tomography system).
Regarding claim 49, modified Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the target portion comprise of the specific patient comprises at least one of an organ, vessel, and anatomical structure of the patient (Paragraph 0114 teaches that the operator is able to select an organ or vascular system to be scanned. Paragraph 0115 teaches that in an example, the heart was selected for imaging).

Regarding claim 50, modified Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the contrast material injection protocol defines at least one of scan timing, concentration, rate of injection, and injection timing profile for injecting contrast material into the patient (Paragraph 0016 teaches that the flow rate and the volume of the pharmaceutical can be established. Paragraph 0025 teaches that the scan delay can be calculated and set. Paragraph 0108 teaches that the parameters in the protocol that are controlled, include flow rate, volume injected, and duration).

Regarding claim 51, modified Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the determining a model of propagation of contrast material comprises determining one or more attributes of the specific patient (Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output).

Regarding claim 52, modified Kalafut teaches the system in claim 51, as discussed above.
Kalafut further teaches a system, wherein the determining one or more attributes of the specific patient comprises determining one of a height of the specific patient, a gender of the specific patient, an age of the specific patient, a weight of the specific patient, a cardiac output of the specific patient, a blood volume of the target portion of the specific patient, and metabolic profile of the specific patient (Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output. Paragraph 0111 teaches that the body weight, height, gender, age, cardiac output are considered).

Regarding claim 53, modified Kalafut teaches the system in claim 51, as discussed above.
Kalafut further teaches a system, wherein the determining one or more attributes of the specific patient comprises determining tracked contrast enhancements in the target portion of the specific patient (Paragraph 0125 teaches that time to peak contrast enhancements is measured for the heart/aortic compartment).

Regarding claim 55, modified Kalafut teaches the system in claim 47, as discussed above.
Paragraph 01219 teaches that the enhancement profile of the contrast agent is predicted with a compartmental pharmacokinetic model).

Regarding claim 58, modified Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the model of propagation of contrast material relates one or more attributes of the specific patient to the contrast material injection protocol (Paragraph 0111 teaches that the patient specific data is used in setting the models to describe time enhancement output for a given input. Paragraph 0134 teaches that the dilution phase of the contrast volume can be set as a function of weight, estimated or measured cardiac output, body mass index, or another physiometric indicator).

Regarding claim 94, modified Kalafut teaches the system in claim 47, as discussed above.
Kalafut further teaches a system, wherein the patient models specify interior and exterior patient variability and dynamics of contrast perfusion that optimize contrast medium dose, radiation dose at organ and whole-body levels, image quality at organ or whole-body levels, and/or patient-specific contrast administration protocols (Paragraph 0014 teaches that the patient parameter that determines the amount of pharmaceutical delivery can be weight, body mass index, body surface area, or cardiac output. Paragraph 0111 teaches that the body weight, height, gender, age, cardiac output are considered and the time enhancement output is determined for the given input and protocol. Paragraph 0162 teaches that the dosage of the contrast that is injected is based on the injection duration and the iodine flux. Paragraph 0211 teaches that the injection parameters are optimized based on the parameter system. Paragraph 0208 teaches that the quality of diagnostic display is rated for each study and the contrast medium is evaluated based on the visibility of the anatomy and pathology diagnosis. Paragraph 0209 teaches that the rating can range from 1 to 5, where “1” means that the target is not visualized and “5” means that the target is excellently visualized and delineation is excellent).

Claim 54 is are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Bae et al. (US Patent No. 6,055,985) further in view of Ingrisch et al. ("Tracer-kinetic modeling of dynamic contrast-enhanced MRI and CT: a primer", April 6 2013, Journal of Pharmacokinetics and Pharmacodynamic, 281-300).

Regarding claim 54, modified Kalafut teaches the system in claim 47, as discussed above.
However, the combination of Kalafut and Bae is silent regarding a system, wherein the determining quality of imaging comprises determining one of image contrast, an image contrast-to-noise ratio, or other metrics of image quality relevant to image evaluation.
In an analogous imaging field of endeavor, regarding the quality determination of contrast models, Ingrisch teaches a system, wherein the determining quality of imaging comprises determining one of image contrast, an image contrast-to-noise ratio, or other metrics of image quality relevant to image evaluation (Page 283, paragraph 2 of the “Magnetic resonance imaging” section, teaches that the measurement can be done in the form of contrast-to-noise ratio).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kalafut and Bae with Ingrisch’s teaching of determining quality of imaging to be contrast-to-noise ratio. This modified system would allow a user to have faster measurements and a meet the demands of adequate temporal resolution (Page 283, paragraph 2 of the “Magnetic resonance imaging” section and paragraph 1 of the “General Constraints” of Ingrisch).

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Bae et al. (US Patent No. 6,055,985) further in view of Mescam et al. (A physiologically based pharmacokinetic model of vascular-extravascular exchanges .

Regarding claim 56, modified Kalafut teaches the system in claim 55, as discussed above.
However, the combination of Kalafut and Bae is silent regarding a system, wherein the PBPK model includes one of serial and parallel compartments of different volumes.
In an analogous imaging field of endeavor, regarding the utilization of PBPK models, Mescam teaches a system, wherein the PBPK model includes one of serial and parallel compartments of different volumes (Fig. 3 shows the “Hepatic Arteriole” and the “Portal Venule” compartments are shown to be in parallel to one another. The “Hepatic Venule” compartment is shown to be in series with the “Sinusoids” compartments. Each of these compartments have different values that are recorded in Table 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kalafut and Bae with Mescam’s teaching of having a PBPK model with compartments with different volumes. This modified system would allow a user to access morphological and functional features that are characteristic of the tumor development (Paragraph 1 of the “Introduction” section of Mescam).

Regarding claim 57, modified Kalafut teaches the system in claim 55, as discussed above.
However, the combination of Kalafut and Bae is silent regarding a system, wherein the PBPK model includes one of input and output flow characteristics for different organs and tissues.
In an analogous imaging field of endeavor, regarding the utilization of PBPK models, Mescam teaches a system, wherein the PBPK model includes one of input and output flow characteristics for different organs and tissues (Fig. 3 shows the arterial inflow is a known value that is input into the “Hepatic Arteriole” compartment. Portal inflow is input into the “Portal Venule” compartment. Flow from the “Hepatic Venule” compartment is shown to be output. Lymph flow is also shown to be output from the “Interstitial Fluid”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kalafut and Bae with Mescam’s teaching of having a PBPK model with input and output flow characteristics. This modified system would allow a user to access morphological and functional features that are characteristic of the tumor development (Paragraph 1 of the “Introduction” section of Mescam).

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Bae et al. (US Patent No. 6,055,985) further in view of Segars et al. ("4D XCAT phantom for multimodality imaging research", September 2010, Medical Physics, pages 4902-4915).

Regarding claim 93, modified Kalafut teaches the system in claim 47, as discussed above.
However, the combination of Kalafut and Bae is silent regarding a system, wherein the multi-organ model of the specific patient comprises computerized dynamic anthropomorphic human models including 4D extended cardiac-torso (XCAT) phantoms.
	In an analogous imaging field of endeavor, regarding the generation of patient models, the combination of Kalafut and Bae teaches a system, wherein the multi-organ model of the specific patient comprises computerized dynamic anthropomorphic human models including 4D extended cardiac-torso (XCAT) phantoms (Paragraph 1 of the “Materials and Methods” section teaches that the XCAT models are made based on saved and acquired imaging data. Table 2 teaches that the chest and the cardiac features are considered as anatomical and motion parameters of the XCAT phantom. Paragraph 3 of the “4D XCAT anatomy and motion models” section teaches that the cardiac and respiratory motions are of the 4D XCAT. Fig. 11 further conveys that the motion XCAT models are four dimensional and the chest is shown to be studied. Furthermore, the heart chambers’ volume and lung motion is monitored).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kalafut and Bae with Segars’s teaching of using XCAT models as patient models. This modified system would provide a user with 4D XCAT phantom applicable to more medical imaging applications, spanning the entire range from low to high resolution (Last paragraph of “Introduction” section of Segars).

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (PGPUB No. US 2010/0113887) in view of Bae et al. (US Patent No. 6,055,985) further in view of Weese et al. (PGPUB No. US 2008/0294038).

Regarding claim 95, modified Kalafut teaches the system in claim 47, as discussed above.
However, the combination of Kalafut and Bae is silent regarding a system, wherein the at least one processor and memory are configured to: 
match the specific patient to one or more of the models based on patient characteristics including anatomical attributes; and 
use the match to generate a patient-specific contrast enhancement model based on exterior and interior variability.
In an analogous imaging field of endeavor, regarding the use of human models, Weese teaches a system (Apparatus 600), wherein the at least one processor and memory (Apparatus 600 inherently has a processor and memory to execute the processing and comparison) are configured to: 
match the specific patient to one or more of the models based on patient characteristics including anatomical attributes (Claim 1 teaches that the extracted set of blood flow parameters that are from a provided diagnostic observation are compared to at least one blood flow model from the data base and are matched. Claim 9 teaches that the model can include the flow of contrast agent in the vascular system. Paragraph 0028 teaches that comparison is that of human data. Paragraph 0047 teaches this comparison of the acquired information with an appropriate model in the data base. See Fig. 6); and 
use the match to generate a patient-specific contrast enhancement model based on exterior and interior variability (Claim 1 teaches that the extracted set of blood flow parameters that are from a provided diagnostic observation are compared to at least one blood flow model from the data base and are matched. Claim 9 teaches that the model can include the flow of contrast agent in the vascular system. Paragraph 0028 teaches that comparison is that of human data. Paragraph 0047 teaches this comparison of the acquired information with an appropriate model in the data base. See Fig. 6. Paragraph 0024 further teaches that the parameters include the vessel structure and topology in addition to the flow features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kalafut and Bae with Weese’s teaching of matching human models based on anatomical features and generating contrast enhancement models based on variability. This modified system would provide the user with the sufficient vessel configuration and robust extraction of quantitative and characteristic flow properties that show the dynamics of contrast agents (Paragraph 0002 and 0004 of Weese).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalafut et al. (PGPUB No. US 2013/0211247): Teaches an injection protocol that has multi-organ compartments with feedback loops and the use of patient specific parameters.
Kalafut et al. (PGPUB No. US 2010/0204572): Teaches the determination of injection protocols with various organ components and the determination of image quality with respect to time.
Kalafut et al. (PGPUB No. US 2015/0141813): Teaches selection of protocols with use of patient specific parameters and monitoring of imaging quality.
Small et al. (PGPUB No. US 2006/0079768): Teaches the selection and control of multiple injection protocols with patient specific parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793